Filed 8/1/19
                 CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                           DIVISION ONE


 THE PEOPLE,                              B290563

         Plaintiff and Respondent,        (Los Angeles County
                                          Super. Ct. No. PA037651)
         v.

 WARITH DEEN ABDULLAH,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los Angeles
County, David W. Stuart, Judge. Affirmed.
                 ____________________________

      Waldemar Halka, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Paul M. Roadarmel, Jr., and David A. Wildman,
Deputy Attorneys General, for Plaintiff and Respondent.
                   ____________________________
       In 2002, defendant and appellant Warith Deen Abdullah was
convicted of 13 counts of armed robbery and one count of assault
with a deadly weapon, and sentenced to over 40 years in prison.
The sentence included firearm enhancements under Penal Code
section 12022.531 that were mandatory at the time of the
sentencing. Fifteen years later, the Department of Corrections
and Rehabilitation (DCR) sent a letter to the trial court calling
attention to errors in Abdullah’s abstract of judgment. Before the
trial court, Abdullah argued that the court must hold a new hearing
to sentence him “in the same manner as if he . . . had not previously
been sentenced” (§ 1170, subd. (d)(1)), and that he is entitled to
the benefit of changes in the law that came into effect after his
original sentencing. Specifically, Abdullah contended that the
court must exercise its discretion whether to strike his firearm
enhancements pursuant to recently enacted Senate Bill No. 620
(2017–2018 Reg. Sess.) (Stats. 2017, ch. 682, pp. 5104–5106)
(Senate Bill No. 620). The trial court refused to consider striking
the enhancements and instead simply corrected the errors in the
abstract of judgment without altering the length of Abdullah’s
sentence. Abdullah contends that this was error. We disagree
and affirm.

             FACTS AND PROCEEDINGS BELOW
      In July and August 2000, Abdullah committed a series
of armed robberies of supermarkets in the San Fernando Valley.
In 2002, a jury convicted him of 13 counts of robbery (§ 211) and
one count of assault with a deadly weapon (§ 245, subd. (a)) and
found that he used a firearm in the commission of the robberies.



      1  Unless otherwise specified, subsequent statutory references
are to the Penal Code.


                                  2
(§ 12022.53, subd. (b).) Abdullah admitted that he had previously
been convicted of a serious felony. (§ 667, subd. (a)(1).)
      The trial court imposed a sentence with both consecutive
and concurrent components, consisting of an aggregate length of
48 years 4 months in state prison. The sentence included firearm
enhancements under section 12022.53, subdivision (b), and a
serious-felony enhancement under section 667, subdivision (a)(1).
In a nonpublished opinion, we reversed the convictions of two of the
robbery counts for insufficient evidence and modified the judgment
to reduce Abdullah’s sentence to 43 years. (People v. Abdullah
(June 30, 2003, B160063) [nonpub. opn.].)
      On December 26, 2017, the DCR sent a letter to the trial
court stating that it had discovered possible errors in Abdullah’s
abstract of judgment and the court’s sentencing minute order.
The letter stated that with respect to five of Abdullah’s second
degree robbery counts, the abstract of judgment and the minute
order indicated a sentence of two years, or one-third the middle
term for the offense, to be served concurrently with the other
terms of his sentence. One-third middle term sentences, however,
may be imposed only on counts for which the trial court imposes a
consecutive sentence. (See § 1170.1, subd. (a).) The letter noted
a similar problem with respect to the firearm enhancements
corresponding to the same convictions, which were also listed at
one-third of the full term. Finally, the abstract of judgment and
minute order reflected three enhancements of five years each under
section 667.5, subdivision (a), but, the letter noted, enhancements
under that subdivision are three years.
      The trial court held a hearing on June 1, 2018, with Abdullah
present, to address the DCR letter. Abdullah’s counsel argued that
the court was required to hold a new sentencing hearing to correct
these errors, and that he should receive the benefit of changes in
the law enacted after his initial sentencing. In particular, Abdullah


                                  3
asked that the court exercise its discretion under authority recently
granted by Senate Bill No. 620 to strike his firearm enhancements.
      The trial court denied the request on the ground that the
proceeding was “not a resentencing,” but that the court instead
was “correcting the abstract of judgment.” The court corrected the
terms of the concurrent sentences and firearm enhancements to run
for their full length, rather than one-third. In addition, the court
amended the abstract of judgment to state that a five-year serious
felony enhancement was imposed pursuant to section 667,
subdivision (a)(1), instead of section 667.5, subdivision (a). None
of these corrections altered the aggregate length of Abdullah’s
sentence, which remained 43 years.

                           DISCUSSION
        We agree with the trial court and with both parties that
Abdullah’s original sentence, as reflected in the abstract of
judgment, was indeed unauthorized with respect to the serious
felony enhancement and the length of the concurrent terms. The
only question in this case is whether the trial court followed the
required procedure to correct these errors.
        Abdullah contends that the trial court recalled his sentence
under section 1170, subdivision (d)(1),2 and that the court was
therefore required to “resentence [him] in the same manner as if
he . . . had not previously been sentenced.” According to Abdullah,
the trial court was therefore required to consider striking his


      2 The Attorney General agrees with Abdullah on this
point, but we are “not bound to accept concessions of parties as
establishing the law applicable to a case.” (Desny v. Wilder (1956)
46 Cal. 2d 715, 729.) “[O]ur duty [is] to declare the law as it is,
and not as either appellant or respondent may assume it to be.”
(Bradley v. Clark (1901) 133 Cal. 196, 210.)



                                  4
firearm and serious felony enhancements pursuant to Senate
Bill No. 6203 even though that bill applies retroactively only to
defendants whose convictions, unlike Abdullah’s, were not final
at the time the bills became effective. (See People v. Woods (2018)
19 Cal.App.5th 1080, 1089−1091.)
       We disagree. The trial court acted under its inherent
authority to correct an unauthorized sentence, not under
section 1170, subdivision (d)(1). Because the errors did not
“fundamentally infect[ the] entire sentencing scheme” (People v.
Stevens (1988) 205 Cal. App. 3d 1452, 1457), the court was not
required to hold a new sentencing hearing or to consider whether
to strike the sentence enhancements.
       We start with the proposition that, in general, a trial court
is without jurisdiction to change a criminal defendant’s sentence
once execution of the sentence has commenced. (People v. Karaman
(1992) 4 Cal. 4th 335, 344.) Two exceptions to this rule are relevant
to this case. First, “[t]he imposition of a sentence not statutorily
authorized . . . is subject to correction whenever it comes to a court’s
attention.” (People v. Martinez (1998) 65 Cal. App. 4th 1511, 1519.)
A sentence is unauthorized when it “ ‘ “could not lawfully be
imposed under any circumstance in the particular case.” ’ ” (People
v. Turrin (2009) 176 Cal. App. 4th 1200, 1205.) When a trial court
becomes aware that a defendant’s sentence is unauthorized, “that
sentence must be vacated and a proper sentence imposed whenever


      3  After Abdullah’s resentencing hearing, the Legislature
enacted Senate Bill No. 1393 (2017–2018 Reg. Sess.) (Stats. 2018,
ch. 1013, pp. 6668−6672), which gave trial courts the discretion
to strike serious felony enhancements under section 667,
subdivision (a)(1). Abdullah argues on appeal that the court
must consider striking his serious felony enhancement under
this provision. Our analysis is the same for this argument as
for Senate Bill No. 620.


                                   5
the mistake is appropriately brought to the attention of the court.”
(People v. Massengale (1970) 10 Cal. App. 3d 689, 693.) The court’s
authority to correct unauthorized sentences is a strictly judicial
function (see In re Sandel (1966) 64 Cal. 2d 412, 417), and has been
recognized for more than a century. (See In re Robinson (1956)
142 Cal. App. 2d 484, 486 [describing a series of cases dating to 1918
in which the court corrected an unauthorized sentence].)
       The second exception relevant to this case is the court’s
power to recall a sentence under section 1170, subdivision (d)(1).
That provision provides that the trial court “may, within 120 days
of the date of commitment on its own motion, or at any time upon
the recommendation of the secretary [of the DCR] or the Board
of Parole Hearings in the case of state prison inmates, the county
correctional administrator in the case of county jail inmates, or
the district attorney of the county in which the defendant was
sentenced, recall the sentence and commitment previously ordered
and resentence the defendant in the same manner as if he or she
had not previously been sentenced, provided the new sentence, if
any, is no greater than the initial sentence.” (§ 1170, subd. (d)(1).)
The predecessor of this provision originated in California’s
indeterminate sentencing system. (See Dix v. Superior Court
(1991) 53 Cal. 3d 442, 457 (Dix).) Under that system, the DCR
could submit a report of a diagnostic study of an individual to
the trial court and, in the appropriate instance, recommend that
the trial court recall the defendant’s sentence and resentence him.
(See, e.g., Holder v. Superior Court (1970) 1 Cal. 3d 779, 782; People
v. Delson (1984) 161 Cal. App. 3d 56, 62.)
       When enacting the determinate sentencing law, the
legislature removed the requirement for a diagnostic study but
retained the court’s authority to recall and resentence defendants




                                  6
in section 1170, subdivision (d).4 (Dix, supra, 53 Cal.3d at p. 458.)
The statute states that “[t]he court resentencing under this
subdivision shall apply the sentencing rules of the Judicial Council
so as to eliminate disparity of sentences and to promote uniformity
of sentencing” (§ 1170, subd. (d)(1)), but the trial court may
exercise its authority “for any reason rationally related to lawful
sentencing,” not merely to correct a disparity of sentences. (Dix,
supra, 53 Cal.3d at p. 456.)
       The function of section 1170, subdivision (d)(1) is
thus entirely distinct from the court’s obligation to correct an
unauthorized sentence. Nothing in the legislative history of
section 1170, subdivision (d)(1) nor logic requires an interpretation
of that statute as limiting a court’s power to correct an
unauthorized sentence.5 Indeed, these two sources of authority
have such distinct purposes that in certain instances, they are
flatly incompatible. For example, the court is required to take
action at any time it becomes aware of an unauthorized sentence
(People v. Massengale, supra, 10 Cal.App.3d at p. 693), but
section 1170, subdivision (d)(1) allows the trial court to act only


      4  In 2012, the Legislature enacted section 1170,
subdivision (d)(2) to allow for resentencing of certain
defendants serving life sentences for crimes committed as
juveniles. (Stats. 2012, ch. 828, § 1, pp. 6531−6533.) As a result,
the subdivision at issue in this case, which had previously been
codified at section 1170, subdivision (d), became section 1170,
subdivision (d)(1).
      5  In certain cases, courts have assumed that trial courts
may use their power under section 1170, subdivision (d)(1)
to correct an unauthorized sentence. (See, e.g., People v. Hill
(1986) 185 Cal. App. 3d 831, 833–835 (Hill); People v. Torres
(2008) 163 Cal. App. 4th 1420, 1428–1429.) We need not and
do not decide whether this assumption is correct.


                                  7
within 120 days of the defendant’s date of commitment or
upon the recommendation of certain officials. In addition, when
a defendant’s sentence is unauthorized because it is too lenient,
the court must increase the length of the sentence in order to
correct the error. (See People v. Serrato (1973) 9 Cal. 3d 753,
764, disapproved on another ground in People v. Fosselman
(1983) 33 Cal. 3d 572, 583, fn. 1.) Section 1170, subdivision (d)(1),
however, does not allow an increase of sentence, only a reduction
in the sentence.
       In this case, there is no indication that the trial court acted
under section 1170, subdivision (d)(1). In its letter to the trial
court, the DCR did not cite section 1170, subdivision (d)(1), nor did
it “recommend . . . recall [of Abdullah’s] sentence” so that the court
could consider reducing it.6 Instead, the DCR’s letter pointed to
errors in Abdullah’s abstract of judgment and asked the court to
consider correcting them. Even if we were to assume for the sake
of argument that the letter constituted a recommendation to the
trial court under section 1170, subdivision (d)(1), the trial court was
not required to act on that recommendation. (See People v. Delson,
supra, 161 Cal.App.3d at p. 63.) In this case, the trial court made it
clear during the hearing that it was not recalling and resentencing
Abdullah. The court had the authority to correct the unauthorized



      6  In the letter, the DCR cited Hill for the unobjectionable
proposition that when resentencing a defendant, “the trial court
may reconsider all sentencing choices” and is “[n]ot limited to
merely striking illegal portions.” (Hill, supra, 185 Cal.App.3d
at p. 834.) Although Hill involved the application of section 1170,
subdivision (d)(1), we do not consider the DCR’s citation as
a recommendation to resentence Abdullah pursuant to that
subdivision.



                                   8
sentence independently of section 1170, subdivision (d)(1), and
it did so.7
       Because the trial court did not recall Abdullah’s sentence
under section 1170, subdivision (d)(1), it was not required
to “resentence [him] in the same manner as if he . . . had
not previously been sentenced.” Abdullah argues that a new
sentencing hearing was nevertheless required, citing several
cases in which the Court of Appeal either remanded a case
involving an unauthorized sentence to the trial court for a full
resentencing hearing, or approved the trial court’s decision to
refashion all aspects of a defendant’s sentence rather than simply
correct the unauthorized portions. (See, e.g., People v. Castaneda
(1999) 75 Cal. App. 4th 611, 613–615; People v. Savala (1983)
147 Cal. App. 3d 63, 66–69, disapproved on another ground
by People v. Foley (1985) 170 Cal. App. 3d 1039, 1046; People v.
Alvarado (1982) 133 Cal. App. 3d 1003, 1029.) These cases are
not applicable because they involve errors that “fundamentally
infected [the defendant’s] entire sentencing scheme.” (People v.
Stevens, supra, 205 Cal.App.3d at p. 1457.) For example, in Hill,
supra, 185 Cal.App.3d at p. 833, the trial court initially imposed
a 16-year aggregate sentence for four counts of child molestation
(§ 288, subd. (a)), consisting of an eight-year sentence on one count,
a consecutive eight-year sentence on a second count, and concurrent
six-year sentences on the two remaining counts. The DCR letter
informed the court that the consecutive eight-year sentence on
the second count was unauthorized. (Hill, supra, 185 Cal. App. 3d
7  Abdullah concedes that one of the errors in his abstract of
judgment—the substitution of section 667.5 in place of section 667
as the basis for the serious felony enhancements—was a clerical
error. The court has the inherent authority to correct clerical errors
at any time (People v. Mitchell (2001) 26 Cal. 4th 181, 185), and the
trial court did not err by doing so in this case.


                                  9
at p. 833.) The defendant argued that the trial court should have
modified only the unauthorized portion of the sentence, while
leaving the remainder in place, but the Court of Appeal disagreed
and affirmed the trial court’s decision to restructure the defendant’s
entire sentence with respect to all four counts. (Id. at pp. 833–835.)
The appellate court reasoned that the trial court may reconsider the
defendant’s entire sentence, not merely the unauthorized portion,
“because an aggregate prison term is not a series of separate
independent terms, but one term made up of interdependent
components. The invalidity of one component infects the entire
scheme.” (Id. at p. 834.)
       Because the errors in Abdullah’s case pertained only to the
length of concurrent terms, the correction of the errors did not affect
the other components of his sentence. When, as here, errors in
a sentence involve “only a question of law,” due process does not
require the court to hold a resentencing hearing to correct them.
(People v. Shabazz (1985) 175 Cal. App. 3d 468, 474.) The record in
this case shows the length of the sentence the trial court intended
to impose at Abdullah’s initial sentencing. The court could correct
the length of Abdullah’s concurrent terms without calling the
court’s original discretionary decisions into question. When
presented with an almost identical error in People v. Quintero
(2006) 135 Cal. App. 4th 1152, the Court of Appeal took the same
step that the trial court did here. Rather than remand the case
for a new sentencing hearing, the court simply directed the trial
court to amend the abstract of judgment to state the correct length
of the concurrent terms. (See id. at p. 1156, fn. 3.) The trial court
did not err by correcting the abstract of judgment in the same
manner here.




                                  10
                         DISPOSITION
     The trial court’s order is affirmed.
     CERTIFIED FOR PUBLICATION.




                                     ROTHSCHILD, P. J.
We concur:




                 JOHNSON, J.




                 BENDIX, J.




                                11